1
2
3
4
5
6
7
8
9
10                                                              JS-6
11
12
13
14
15
16                       UNITED STATES DISTRICT COURT
17                      CENTRAL DISTRICT OF CALIFORNIA
18
     LYNN GRIMSTAD, et al.,              Case No. 8:16-cv-00763-JVS-E
19                                       ___________________
          Plaintiffs,                    Hon. James V. Selna
20
     v.                                  JUDGMENT
21
     FCA US LLC, et al.,
22
          Defendants.
23
24
25
26
27
28
                                        1
                                [PROPOSED] JUDGMENT
1          This action came before the Court on December 3, 2018, on a Motion for
2    Summary Judgment by Defendant FCA US LLC, the Hon. James V. Selna, United
3    States District Court Judge, presiding.
4          Pursuant to the December 3, 2018 Order granting Defendant FCA US LLC’s
5    Motion for Summary Judgment against Plaintiffs Lynn Grimstad and Mara
6    Manuel, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that all of the
7    claims asserted in this case by Plaintiff Lynn Grimstad and Plaintiff Mara Manuel
8    are dismissed with prejudice, that Plaintiffs shall take nothing, and that Defendant
9    FCA US LLC shall have judgment against Plaintiffs on all claims.
10
11
12
13   Dated: December 13, 2018
14                                                 Hon. James V. Selna
                                                   United States District Court Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
                                      [PROPOSED] JUDGMENT
